Title: Everard Hall to Thomas Jefferson, 19 January 1818
From: Hall, Everard
To: Jefferson, Thomas


                    
                        Dear Sir
                        Norfolk
January 19th 1818
                    
                    Having the pleasure of only a very slight personal acquaintance with you, I should feel apprehensive, that the liberty I now take in addressing you, might be unfavourably construed, were I not convinced that the advancement of the good of our common country, is sufficient to plead my excuse with you.
                    The manufacturing of salt, during the late war, was commenced but on the return of peace, was abandoned, as an unproductive pursuit—Every friend to his native soil, felt regret that this necessary of life could not be produced at home in such a manner and in such quantities, as to supersede the necessity of foreign supplies. This grand desideratum seems at length to have been attained. Popular prejudices however, added to tyrannical custom, require the greatest exertions, to bring into general use, a method, which if properly estimated, I think cannot fail to render us independent in this particular. It is with this view of the subject, that I beg leave respectfully to submit to your judgment, a plan for which I have recently obtained letters patent.
                    A vat about 3 feet wide—4 inches deep, and 100 ft in length, is first constructed and placed horizontally 15 or 30 ft above the ground. This vat should stand nearly due east and west. The southern side is then to be cut down, on a level, about an inch below the level of the other side & ends.—An inclined plane should then be put up the whole length of the vat, running in oblique depth 40 or 50 feet, till it reaches within two or three feet of the ground, with which it should make an angle of 10 or 15 degrees. Under the lower edge of the inclined plane, another vat should be placed, to receive the water as it drains off. The southern side of this second vat should be taken down in the same manner as the first.—Under the second vat a gutter should be fixed, communicating with a reservoir.
                    
                    The process added to the rough sketch, herewith enclosed, will enable you to understand the principle perfectly.
                    The salt water when first put in motion is drawn from the salt-spring by means of a wind or horse pump, and is conveyed by an aqueduct to the upper vat. When the vat is full the water finds its way in a very attenuated state, over the whole broad side and falls on the inclined plane along which it drains (exposed to the sun) until it is received into the vat below. When the second vat is full, the water passes over the whole broad side of that also, and falling into the gutter, is conveyed to a reservoir, from whence it is extracted by another pump, and carried over the inclined plane, as often as may be necessary.
                    Experiments have proven that the water in a single passage over the inclined plane, is diminished one half in quantity, and is encreased to double its original strength.
                    I have thought, that by passing the water repeatedly over the inclined plane, the salt could be made without any further process, but at all events I can see no reason, why the quality of the brine, should not be So much improved, as to render the boiling, or even standing it in vats an object of primary importance.
                    Relying on that urbanity of disposition & ardent desire to promote the welfare of our country, which you have ever manifested in your distinguished career through life, both as a private citizen & Statesman I feel that my apology is already made, for thus addressing you. I shall therefore only add, that your opinion of my plan whether favourable or otherwise, will be much valued—By a communication of the same, you will singularly oblige one who is
                    
                        with considerations of unfeigned respect yr mo. obt. St
                        Everard Hall
                    
                